DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with JASON MCCAMMON on 31 March 2021.
The application has been amended as follows: 


1. (Currently amended) A disinfecting medical device, comprising: 
a cap comprising a bore; and 
an insert disposed within the bore;
wherein the insert comprises an open first end and a selectively closed second end;
wherein the insert is configured to longitudinally collapse and dispense a disinfecting solution from an insert cavity; 
wherein the insert cavity extends from the open first end to the selectively closed second end;
wherein the insert further comprises:
a top surface;
a first aperture disposed in the top surface;
a second aperture disposed in a lateral wall;
a first circumferential groove;
a second circumferential groove;
a circumferential rib disposed between the first groove and the second groove; 
a retention feature; and
wherein the insert is configured to longitudinally collapse at the second groove prior to longitudinally collapsing at the first groove.
4. (Canceled)
5.    (Currently Amended) The disinfecting medical device of claim 1 [[4]], wherein a width of the first groove is less than a width of the second groove.
6. (Canceled)
7.    (Currently Amended) The disinfecting medical device of claim 1 [[4]], wherein the retention feature is configured to retain the insert within the bore and to permit flow of the disinfecting solution from the cavity into the bore.
9.    (Currently Amended) The disinfecting medical device of claim 1 [[4]], wherein the first aperture is configured for filling the cavity with the disinfecting solution and the second aperture is configured to dispense the disinfecting solution into the bore when the insert is longitudinally compressed.
1 [[4]], wherein the second aperture is a slit configured to open when the insert is longitudinally compressed.
11.    (Currently Amended) The disinfecting medical device of claim 1 [[4]], wherein the second aperture is an opening configured to close when the insert is longitudinally compressed.
12.    (Currently Amended) The disinfecting medical device of claim 1 [[4]], wherein the top surface comprises a plurality of protrusions configured to wipe a proximal surface of a medical valve connector when the medical valve connector is rotatably decoupled from the disinfecting medical device.
14.    (Currently Amended) A medical system configured to cover and disinfect a medical valve connector, comprising:
a cap comprising a bore, wherein the bore comprises internal threads; and an insert disposed within the bore, wherein the insert comprises:
an open first end and a selectively closed second end;
a top surface disposed at the selectively closed second end;
a first circumferential groove;
a second circumferential groove;

a cavity extending from the open first end to the selectively closed second end; and
a retention feature;
wherein the insert is configured to longitudinally collapse and dispense a disinfecting solution from the cavity; and
wherein a width of the first groove is less than a width of the second groove, wherein the second groove collapses prior to the first groove when the insert is longitudinally compressed.
16.    (Canceled)
20.    (Currently Amended) A method of disinfecting a medical valve connector, comprising:
obtaining a disinfecting cap, wherein the disinfecting cap comprises: 
a bore; and 
an insert disposed within the bore;
wherein the insert comprises an open first end and a selectively closed second end;
wherein the insert is configured to longitudinally collapse and dispense a disinfecting solution from an insert cavity; 
wherein the insert cavity extends from the open first end to the selectively closed second end;
wherein the insert further comprises:
a top surface;
a first aperture disposed in the top surface;
a second aperture disposed in a lateral wall;
a first circumferential groove;
a second circumferential groove;
a circumferential rib disposed between the first groove and the second groove; 
a retention feature; and
wherein the insert is configured to longitudinally collapse at the second groove prior to longitudinally collapsing at the first groove;
 

bathing an end of the medical valve connector in the disinfecting solution.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claim amendments introduce allowable subject matter from dependent claims 6 (including intervening claim 4) and 16 into respective independent claims and further include amendments to the method claims of claim 20 to include full inclusion of the features of the allowable device. The prior art fails to disclose, suggest, or otherwise render obvious the instantly claimed subject matter as it pertains to defining the cap (particularly the insert thereof) as it pertains to specific inclusion of collapsible grooves wherein a second groove is configured to collapse prior to the collapse of the first groove. A number of related caps are known to the prior art – see e.g. U.S. Patent No. 8,231,587 (“Soloman”) which discloses a medical device (see Fig. 36) comprising a cap (2238) having a bore which contains an insert (see collectively 2202, 2204, 2276, 2234) with open and selectively closed ends (see seal 2234) with collapsible features (see Figs. 27-39), whereby Soloman fails to disclose, suggest, or otherwise render obvious the additional features of the amended claims as it applies to defining the collapsible grooves configured to define the two stage collapsible profile where a second groove collapses before a first groove.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/31/2021